Citation Nr: 1725068	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  09-04 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an increased initial disability rating for lumbar spine degenerative disc disease and residuals of T6 fracture.

2. Entitlement to an increased initial disability rating for left lower extremity neurological impairment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a May 2006 rating decision, the RO granted entitlement to service connection for a low back disorder to include degenerative disc disease of the lumbar spine and residuals of T-6 fracture at a 20 percent disability rating, effective September 9, 1991.

In November 2014 the Board, in part, remanded for further development the Veteran's claim for an increased rating for degenerative disc disease of the lumbar spine and residuals of T-6 fracture.

In a February 2015 rating decision, the RO granted temporary 100 percent ratings for convalescence with respect to the Veteran's back disability from August 8, 2008 to October 1, 2008, from March 11, 2010 to May 1, 2010, from July 14, 2011 to September 1, 2011 and from April 18, 2012 to June 1, 2012.  Also in that decision, the RO granted service connection for left lower extremity neurological impairment associated with the Veteran's service-connected back disability and assigned a 10 percent rating effective December 2, 2013.

In a May 2016 rating decision, the RO granted an increased rating of 40 percent effective April 11, 2016 for the Veteran's back disability and an increased rating of 30 percent for left lower extremity neurological impairment effective August 12, 2015. 

In a June 2017 rating decision, the RO granted service connection for sciatic peripheral neuropathy of the left lower extremity and set a 20 percent rating effective May 20, 2017.  The RO also decreased the Veteran's 30 percent rating for left lower extremity neurological impairment of the anterior crucial nerve to 20 percent effective May 20, 2017.

The Board notes that in its November 2014 decision the Board also remanded a claim for special monthly compensation under 38 U.S.C.A. § 1114(k) as the RO had not issued a statement of the case in the matter.  The RO issued that SOC in August 2015; however, the Veteran did not file a substantive appeal in the matter, therefore the issue is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2014 the Board remanded the Veteran's claim for an increased rating for degenerative disc disease of the lumbar spine and residuals of T-6 fracture.  The AOJ completed the necessary development, and in June 2016 certified the issues of entitlement to an increased rating for a low back disorder and entitlement to an increased rating for left lower extremity neurological impairment associated with the Veteran's service-connected back disability to the Board.  

However, in March 2017 the Veteran was scheduled for a peripheral nerves VA examination, and in May 2017 he underwent a VA spine examination.  In June 2017 the AOJ readjudicated the Veteran's left lower extremity peripheral neuropathy increased rating claim, granting a 20 percent rating for sciatic peripheral neuropathy of the left lower extremity effective May 20, 2017 and decreasing the Veteran's 30 percent rating for left lower extremity neurological impairment of the anterior crucial nerve to 20 percent effective May 20, 2017.

Importantly, also in the June 2017 rating decision, the AOJ stated that the evaluation for the Veteran's back disability was being deferred to obtain a clarification from the examiner who performed the May 2017 VA spine examination.  The AOJ requested that clarification in June 2017.

Thus, it appears the AOJ is continuing to develop and adjudicate the issues currently before the Board.  Therefore, the Board finds that the claim should be remanded to allow the AOJ to complete all action on these issues before certifying the claim back to the Board.

Accordingly, the case is REMANDED for the following action:

Complete all necessary development and issue an SSOC with respect to the Veteran's claims for an increased rating for degenerative disc disease of the lumbar spine and residuals of T-6 fracture and left lower extremity neurological impairment.  Give the Veteran an opportunity to respond thereto.  Thereafter return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







